Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146212                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 146212
                                                                   COA: 304875
                                                                   Saginaw CC: 10-034923-FH
  JAMES EARLY HARRIS, JR.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 27, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether the evidence was sufficient to sustain the defendant’s conviction of extortion.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2013                      _________________________________________
           p0320                                                              Clerk